Citation Nr: 0009265	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  93-20 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to direct incurrence service 
connection for a knee disorder.

2.  Entitlement to secondary service connection for a left 
knee disorder, claimed as secondary to a service-connected 
right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1982 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in January 1998, at 
which time it was remanded for further development.  Some of 
the development having been completed, the case is again 
before the Board for appellate review.  

Regarding claims for new and material evidence, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 
155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Procedural history reveals that in a May 1987 rating 
decision, the RO denied the veteran's claim which sought 
entitlement to service connection, on a direct basis, for a 
bilateral knee disorder.  A notice letter was sent on June 3, 
1987.  The RO subsequently construed a timely notice of 
disagreement, however, whether the veteran thereafter 
submitted a timely substantive appeal remained in 
controversy.  The Board, in a January 1998 decision, 
determined that no document that could be construed as a 
substantive appeal was received at the RO until August 31, 
1989; and that there had been no request for an extension of 
time to file.  The Board concluded that a timely substantive 
appeal was therefore not filed for the May 1987 rating 
decision, which denied service connection on a direct 
incurrence basis for a bilateral knee condition, and that the 
May 1987 rating decision was final and could be reopened only 
with the submission of new and material evidence.  

In the corresponding January 1998 remand, the Board remanded 
the issue of whether new and material evidence had been 
received to reopen the veteran's claim for entitlement to 
direct incurrence service connection for a knee disorder to 
the RO for further development.  To this extent, the RO 
complied with the Board's remand requests, and readjudicated 
the claim under the law for new and material evidence.  At 
this juncture, the Board will determine whether the veteran 
has submitted additional evidence sufficient to reopen his 
claim.  

The issue of entitlement to secondary service connection for 
a left knee disorder, claimed as secondary to a service-
connected right ankle disability will be addressed in the 
remand which follows this decision.  


FINDINGS OF FACT

1.  In a May 1987 decision, the RO denied direct incurrence 
service connection for a bilateral knee disorder.

2.  The evidence associated with the record subsequent to the 
May 1987 rating decision is not new because it is cumulative 
and redundant, and does not bear directly and substantially 
upon the subject matter now under consideration; which is 
whether current knee disorders were incurred directly in 
service. 

3.  When considered alone or together with all of the 
evidence, the additional evidence submitted for the record 
since the RO's May 1987 decision has no significant effect on 
the facts previously considered.

4.  Regarding the remanded claim for entitlement to secondary 
service connection for a left knee injury, the Board 
determines that the veteran currently has a left knee 
disorder; that an incident occurred in September 1986 wherein 
the veteran allegedly fell and injured his left knee; and 
that medical opinion of record indicates that the fall was 
related to the veteran's service connected right ankle 
disability.  


CONCLUSIONS OF LAW

1.  The RO's May 1987 decision, which denied direct 
incurrence service connection for a bilateral knee disorder, 
is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1999); 38 C.F.R. § 19.192 (1986).

2.  Evidence received since the May 1987 rating decision is 
not new and material to reopen the claim for direct 
incurrence service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for secondary service connection for a left 
knee disorder, claimed as secondary to a service-connected 
right ankle disability, is well grounded; and is discussed in 
the remand.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As was indicated in the introduction, the RO's May 1987 
decision is considered final, as the veteran did not file a 
timely substantive appeal to perfect an appeal on that 
action.  See 38 C.F.R. § 19.117 (1986) (an appeal consists of 
a timely filed notice of disagreement in writing, and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal).   Furthermore, it is noted that the RO 
predicated its May 1987 decision on the following facts:  
That the veteran was seen for complaint of leg pain in 
service and the impression was shin splint syndrome; that 
there was no specific finding of a bilateral knee condition 
in service; and that the post-service diagnosis of 
chondromalacia patellae, made in January 1987, did not 
establish that that disability was incurred in or aggravated 
by service.  The veteran must now show otherwise to reopen 
this claim.  

Specifically, pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 
203 (1999) (explaining the holding in Elkins v. West, 12 Vet. 
App. 209 (1999)).  First, the Board must determine whether 
the appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140 145-46 
(1991).

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last final denial 
of a claim in order to determine whether a claim must be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996); Glynn v. Brown, 6 Vet. App. 523, 
529 (1994).  Below is the Board's review of the veteran's 
request to reopen his claim for direct incurrence service 
connection for a knee disorder.  

The evidence of record at the time of the May 1987 RO 
decision included the veteran's contentions, service medical 
records, private medical records, and VA hospital and 
treatment records.  The veteran contended that, since service 
separation, he had been treated for the knees and had been 
given a right knee brace.  The veteran also contended that in 
September 1986, his right leg collapsed, caused him to fall 
and sustain injury to his left leg; and this contention is 
incorporated with the other issue on appeal.  

Service medical records showed that the veteran was treated 
in service for complaints of bilateral leg and knee pain.  
The RO acknowledged an inservice assessment of shin splint 
syndrome.  Generalized ligament strain and bilateral 
gastrocnemius strain were also assessed.  Post service 
records showed that the veteran was seen privately in May 
1984 for his right ankle, no mention was made of knee 
problems.  VA examination in March 1985 did not mention knee 
complaints or pathology.  VA examination in March 1986 
revealed complaints of knee swelling, in addition to other 
complaints.  No indication of knee pathology was noted during 
the physical examination or made in the diagnostic 
impression.  January 1987 VA hospital records showed that the 
veteran underwent arthroscopy and microscopic excision of the 
medial plica of the left knee, due to internal derangement of 
the left knee.  Upon hospital discharge, the diagnoses were 
left medial plica of the knee; right knee pain of 
questionable etiology; and chondromalacia patellae.  Also of 
record was a March 1987 Board decision which denied an 
increased rating for the veteran's service-connected right 
ankle disability.  

Additional evidence received in conjunction with the 
veteran's claim to reopen includes VA outpatient treatment 
records from April 1990 to March 1992, a February 1992 VA 
examination report, January 1993 private treatment records, 
March 1993 personal hearing testimony, May 1993 lay 
affidavits, April 1996 personal hearing testimony, a January 
1998 Board decision and remand, a September 1998 VA 
examination report, and November 1998 private physical 
therapy records.  

From April 1990 to July 1991, the veteran was seen at VA on 
an outpatient treatment basis for knee complaints and other 
ailments.  In May 1991, the veteran complained of lateral 
left knee pain, and he wore a left knee brace at that time.  
In July 1991, bilateral knee examination revealed no 
effusion, nor instability and good range of motion.  The 
diagnosis was chondromalacia patellae. 

In February 1992, the veteran underwent VA examination for 
his service-connected ankle disability.  At that time the 
veteran reported no history of knee pain, nor was physical 
examination performed or a diagnosis of the same rendered.  

March 1992 VA outpatient treatment records show that the 
veteran complained of having chronic left knee pain, and 
locking.  

January 1993 private treatment records reveal that the 
veteran presented for left knee pain.  Physical examination 
revealed no effusion of either knee, and that there was some 
medial joint line pain to his left knee.  The assessment was 
chondromalacia, left knee.  A follow-up evaluation that month 
revealed a magnetic resonance image had been done.  It showed 
no evidence of "gait three" changes and showed that there 
was Grade II and III chondromalacia of the patellofemoral 
joint.  

In March 1993, the veteran testified at a personal hearing 
before the RO.  Much of his testimony centered around his 
contention that in 1986, his right ankle gave way and caused 
injury to his left knee.  His wife testified to the same at 
that hearing.  

In May 1993, two of the veteran's relatives submitted 
affidavits on the veteran's behalf.  In the first affidavit, 
his wife attested that she witnessed the veteran's fall in 
September 1986, and that his right ankle turned inward while 
he was climbing stairs.  She said that the veteran was 
carrying a child at the time and that, in order to avoid 
falling, he shifted his weight to the left side, at which 
time she heard a "pop" and the veteran immediately 
thereafter reported having pain in his left knee.  

In the second affidavit, the affiant, another relative who is 
a licensed practical nurse, said that she witnessed the 
veteran's September 1986 fall.  She described that the 
veteran shifted his weight from the right to the left leg, to 
keep from falling with the child.  She stated that the 
veteran's right ankle gave way, and that when that happened, 
the veteran twisted his left knee.  Shortly thereafter, the 
veteran complained of pain in the left knee.  

In April 1996, the veteran testified at a personal hearing 
before a Member of the Board.  The veteran's testimony 
centered around another issue on appeal at that time; the 
issue of timeliness of his appeal.  The veteran again 
described his fall in September 1986, and subsequent 
treatment he received for his knees.  The veteran indicated 
that he wore knee braces, and that he took medication for his 
pain.  The veteran's wife gave essentially the same testimony 
as at the March 1993 personal hearing.  

In its January 1998 unfavorable decision regarding the 
veteran's timelines of appeal, the Board also asked that the 
case be remanded for further development on the issue of new 
and material evidence.  In August 1999, the RO notified the 
veteran that new and material evidence had not been submitted 
to reopen his claim.  

In September 1998, the veteran underwent VA examination for 
the joints.  The veteran reported injuring the left knee, 
after service, while climbing the stairs.  Physical 
examination revealed that the left knee had full range of 
motion, and that there was stable varus and valgus stressors.  
There was no effusion.  There was some medial joint line 
tenderness, and there was no lateral joint line tenderness.  
The remainder of the left knee examination was negative.  
Left lower extremity neurological examination was intact as 
well.  X-rays take that day revealed no bony abnormalities of 
the left knee.  In the impression section, the examiner 
stated:

Left knee, possible medial meniscus tear.  This is not 
related to any event in the service, this is secondary 
to an injury after the patient was out of the service.  
He subsequently underwent arthroscopy for this.  It 
appears that he may have retorn his medial meniscus.  

In November 1998, the veteran underwent private physical 
therapy for bilateral plantar fasciitis.  In the assessment 
section, it was noted that the veteran's left knee did appear 
to have problems with the medial meniscus, and that further 
diagnostic tests were required by the veteran's physician.  
The veteran had gait dysfunction, and he walked with a 
functional leg length discrepancy with the left leg being 
longer than the right.  The veteran's treatment and education 
were discussed.  

Also submitted were duplicate copies of the January 1987 VA 
hospitalization and surgery, and argument from the 
representative indicating that the veteran's contentions 
remained unchanged.  

The Board at this time has reviewed all of the additional 
evidence received since the May 1987 rating decision, and 
determines that this information, as described in detail 
above, is not new and material.  That is, certainly the 
duplicate copies of medical evidence received are not new, 
and, the medical examinations and clinical records showing 
current treatment years and years after service separation, 
are redundant and cumulative of evidence previously 
considered by the RO in May 1987.  The veteran's statements, 
as indicated in his personal hearing testimony, combined with 
those of his relatives are not material, in that the content 
of their statements are really related to the issue of 
secondary service connection for the left knee.  They are not 
probative of whether a current knee disorder, or left knee 
disorder, is directly related to service.  

In fact, the veteran has not made many, if any, strong 
contentions that his knee disorder, in particular the left 
knee, is directly related to service.  Rather, his 
representative has indicated that the veteran's contentions 
remained unchanged, following the Board's January 1998 
remand.  However, inasmuch as the veteran believes that his 
military service caused the current knee disorder(s), he is 
not competent to render an opinion on the question of medical 
causation or aggravation.  See Layno v. Brown, 6 Vet. App. 
465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Pertinent here is that the matter under consideration is 
whether the current knee disorder(s) is directly related to 
an incurrence in service.  Competent medical evidence of such 
a relationship is necessary to reopen this claim.  Without 
evidence that bears directly and substantially on the matter 
under consideration, the claim of entitlement to service 
connection for direct incurrence service connection for a 
knee disorder remains denied.  Not only has no new evidence 
been presented on this matter under consideration, the VA 
examiner in September 1998 confirmed that the left knee 
disabilities were not related to the veteran's military 
service.  Accordingly, the evidence received subsequent to 
the May 1987 rating decision, is, therefore, cumulative of 
the evidence previously of record or does not bear directly 
and substantially on the matter under consideration.  38 
C.F.R. § 3.156(a).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim for direct incurrence service connection 
for a knee disorder.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

New and material evidence not having been received to reopen 
a claim for entitlement to direct incurrence service 
connection for a knee disorder, the claim remains denied.


REMAND

As indicated in the introduction, the issue of entitlement to 
service connection for a left knee disorder, claimed as 
secondary to a service-connected right ankle disability was 
previously remanded in January 1998.  Remand development was 
not fully completed, and the issue is therefore remanded for 
a second time.  

Specifically, the Board in its January 1998 remand asked that 
the veteran undergo an orthopedic evaluation, and that the 
examiner review the claims folder and answer a host of 
specific questions related to the claim for secondary service 
connection.  While the veteran did undergo VA examination in 
September 1998, the examiner did not indicate whether he had 
reviewed the veteran's claims folder, and the examiner did 
not provide an opinion, or answer any questions as to whether 
any of the veteran's left knee disorders were caused by his 
service-connected right ankle disability.  Rather, the VA 
examiner opined that veteran's current left knee disability 
was not related to any event in service, and that it was 
secondary to an injury after service.  The examiner's opinion 
goes to the question of direct service connection (addressed 
in the new and material section), and falls short of the 
focus of the Board's prior remand, in that it fails to 
indicate whether the secondary injury had anything to do with 
the veteran's service-connected right ankle disability.  To 
that extent, the remand development is incomplete, and the 
same needs to be rectified.  

Noteworthy is that since the Board's last remand in January 
1998, Court precedent has changed regarding the well 
groundedness of claims.  With certain exceptions, (Bell v. 
Derwinski, 2 Vet.App. 611 (1992); Robinette) the Board must 
now find whether a claim is well grounded prior to sending a 
case back to the agency of original jurisdiction for further 
development.  See Morton v. West, 12 Vet.App. 477 (1999).  A 
remand is clearly warranted here because prior remand 
development was incomplete, but, additionally, the Board 
determines that the veteran has submitted a well grounded 
claim for secondary service connection; as is indicated in 
the findings and conclusion above.  However, at this time the 
Board needs further development of the medical causation 
aspect of this case in order to render a disposition on the 
merits of this claim.  

That is, in the case of Reiber v. Brown, 7 Vet. App. 513 
(1995), the Court held that whether an appellant's fall may 
have caused his current back condition was a question of 
medical causation.  In Pond v. West, 12 Vet. App. 341 (1999), 
the Court held that since the appellant in that case was a 
medical professional, he was competent to provide medical 
nexus evidence.  The Court went onto say that "[t]his does 
not mean that the Board cannot consider the personal interest 
the appellant-expert has in his own case, but the Board is 
not free to ignore his opinion."  Id.  Therefore, the Board's 
failure to discuss the opinion was error.  

Furthermore, in the case of Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that, when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  

Taking into consideration the holdings in Reiber, Pond, and 
Allen, all supra, and that the evidence of record includes an 
affiant who is a licensed practical nurse, who attests to the 
fact that the veteran fell and hurt his left knee in 
September 1986 after his right ankle gave way, further 
development is warranted.  Also the record shows a VA 
assessment in May 1991  of "left knee secondary to fall"  
Inasmuch as the Board is not able to ignore this evidence of 
record, and finds the claim well grounded, the Board is free 
to determine that further evidentiary development is 
warranted before rendering a disposition on the merits of the 
claim; especially since prior remand requests were not 
completed.  Accordingly, the case is remanded to the RO for 
the following development: 

1.  The RO should solicit an opinion from 
a VA specialist, and if possible from the 
person who examined the veteran in 
September 1998, concerning the questions 
arising in this case that are set forth 
below.  The RO should notify the veteran 
that he should be available for further 
examination if necessary, and that if he 
fails to report for a necessary 
examination, his claim will be decided 
based on the evidence of record.  
38 C.F.R. § 3.655.  Prior to the 
evaluative opinion, and/or reexamination 
of the veteran, the examiner should 
review the veteran's claims file.  Should 
further examination of the veteran be 
deemed advisable by the physician 
reviewing the record, then all 
appropriate tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should clearly 
identify whether and which 
symptomatology, if any, can be associated 
with any incident the veteran experienced 
in September 1986.  Specifically, whether 
any indicated left knee pathology or 
reduced function is due partly, 
completely, or not at all to the service 
connected right ankle pathology.  Based 
on the findings on any examination and on 
the review of the medical evidence in the 
claims file, the examiner should express 
an opinion concerning the questions 
below.  If the information sought cannot 
be determined or is not ascertainable, 
the examiner  should so state and explain 
why the question posed cannot be 
answered.

	(a) What is the likelihood, if any, 
stated in terms of a percentage, based on 
what is medically known about causes or 
possible causes of each of the veteran's 
various left knee pathologies, that any 
of the veteran's left knee disorders was 
caused by his service-connected right 
ankle disability as opposed to some other 
factor or factors like advancing age or 
other medical conditions, including, but 
not limited to a right knee or leg 
disorder?

	(b) What is the likelihood, if any, 
stated in terms of a percentage, that the 
veteran's right ankle disability 
aggravated or contributed to or 
accelerated the degenerative or 
pathological processes, if any, in his 
left knee?

	(c) If the veteran's right ankle 
disability aggravated or contributed to 
or accelerated any degenerative or 
pathological process(es) in his left 
knee, to what extent, stated in terms of 
a percentage, did it so contribute as 
compared to the natural progress of the 
condition itself or as opposed to other 
possible contributing factors, if any? If 
the service connected disability is not 
shown in any way to have aggravated some 
or any of the left knee pathology, that 
too should be specifically stated by the 
examiner.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO should take care to 
adjudicate the claim under all 
appropriate legal theories and with 
application of all appropriate statutes, 
regulations and Court precedents.  For 
example, consideration of the Allen, 
Reiber and Pond, supra decisions should 
be evidenced in the readjudication.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


